Exhibit 10.15

INTELLECTUAL PROPERTY AGREEMENT

between

BABCOCK & WILCOX CANADA LTD.

and

BABCOCK & WILCOX POWER GENERATION GROUP CANADA CORP.

dated as of

May 29, 2015



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

ARTICLE I

 

DEFINITIONS

     2   

Section 1.1

 

Definitions

     2   

Section 1.2

 

Interpretation

     5   

ARTICLE II

 

INTELLECTUAL PROPERTY ASSIGNMENT AND OWNERSHIP

     7   

Section 2.1

 

Assignment of Transferred Intellectual Property

     7   

Section 2.2

 

Actions; Correspondence

     7   

Section 2.3

 

Assistance by Employees; Inventor Compensation

     8   

Section 2.4

 

Reserved

     8   

Section 2.5

 

Rights Arising in the Future

     8   

ARTICLE III

 

CONSIDERATION

     9   

Section 3.1

 

Canada Thermal

     9   

Section 3.2

 

Canada Nuclear

     9   

ARTICLE IV

 

RESERVED

     9   

ARTICLE V

 

INTELLECTUAL PROPERTY LICENSES AND COVENANTS

     9   

Section 5.1

 

Reserved

     9   

Section 5.2

 

Cross-License of Patents

     9   

Section 5.3

 

Reserved

     10   

Section 5.4

 

Cross-Licenses of Software

     10   

Section 5.5

 

Cross-Licenses of Additional Know-How

     10   

Section 5.6

 

Sublicensing; Assignability

     11   

Section 5.7

 

Restrictions on Licensor Exploitation of Intellectual Property

     11   

Section 5.8

 

Third Party Agreements; Reservation of Rights

     12   

Section 5.9

 

Maintenance of Intellectual Property

     12   

Section 5.10

 

Covenants

     13   

ARTICLE VI

 

TECHNICAL ASSISTANCE AND TECHNOLOGY TRANSFER

     13   

Section 6.1

 

Documentation Transfer

     13   

Section 6.2

 

Technical Assistance

     14   

Section 6.3

 

No Additional Technical Assistance

     15   

ARTICLE VII

 

NO WARRANTIES

     15   

ARTICLE VIII

 

THIRD-PARTY INFRINGEMENT

     16   

Section 8.1

 

No Obligation

     16   

Section 8.2

 

Notice Regarding Infringement

     16   

Section 8.3

 

Suits for Infringement

     16   

 

i



--------------------------------------------------------------------------------

ARTICLE IX

 

CONFIDENTIALITY

     19   

ARTICLE X

 

MISCELLANEOUS

     20   

Section 10.1

 

Authority

     20   

Section 10.2

 

Entire Agreement

     20   

Section 10.3

 

Binding Effect; Third-Party Beneficiaries; Assignment

     20   

Section 10.4

 

Amendment

     20   

Section 10.5

 

Failure or Indulgence Not Waiver; Remedies Cumulative

     20   

Section 10.6

 

Notices

     21   

Section 10.7

 

Counterparts

     21   

Section 10.8

 

Severability

     21   

Section 10.9

 

Governing Law

     21   

Section 10.10

 

Construction

     21   

Section 10.11

 

Performance

     22   

 

SCHEDULES

 

   Schedule 1.1(e)    SpinCo Core Field; RemainCo Core Field Schedule 1.1(i)   
Specific RemainCo Field; Specific SpinCo Field Schedule 2.1(a)    Transferred
Canada Nuclear Intellectual Property Schedule 5.2(a)(i)    Canada Thermal
General Patents Schedule 5.2(a)(ii)    Canada Nuclear General Patents Schedule
5.4(c)    Canada Nuclear Licensed Software Schedule 5.5(b)    Special Canada
Nuclear Know-How

 

EXHIBITS

 

   Exhibit A   

Intellectual Property Assignment Agreements

 

ii



--------------------------------------------------------------------------------

INTELLECTUAL PROPERTY AGREEMENT

This INTELLECTUAL PROPERTY AGREEMENT (this “Agreement”) is entered into as of
May 29, 2015 (the “Effective Date”), between Babcock & Wilcox Canada Ltd., an
entity formed in Ontario (“Canada Nuclear”) and Babcock & Wilcox Power
Generation Group Canada Corp., a Nova Scotia unlimited liability company
(“Canada Thermal”). Canada Nuclear and Canada Thermal are sometimes referred to
herein individually as a “Party,” and collectively as the “Parties.” Capitalized
terms used herein and not otherwise defined shall have the meanings ascribed to
such terms in Article I hereof.

RECITALS

WHEREAS, Babcock & Wilcox Enterprises, Inc., a Delaware corporation (“SpinCo”)
is a wholly owned Subsidiary of The Babcock & Wilcox Company (“RemainCo”) and
the Board of Directors of RemainCo has determined that it would be appropriate
and in the best interests of RemainCo and its stockholders for RemainCo to
separate the SpinCo Business from the RemainCo Business;

WHEREAS, in order to effectuate the foregoing, RemainCo and SpinCo intend to
enter into a Master Separation Agreement (the “Master Separation Agreement”),
which will provide, among other things, upon the terms and subject to the
conditions thereof, for the separation of the respective businesses of SpinCo
and RemainCo and the distribution of the Capital Stock of SpinCo to the public
shareholders of RemainCo (the “Distribution”) as defined in the Master
Separation Agreement as of the date set forth in the Master Separation Agreement
(the “Distribution Date”) and at the time set forth in the Master Separation
Agreement (the “Distribution Time”);

WHEREAS, as of the date of this Agreement, RemainCo is the sole owner of all the
outstanding Capital Stock (as defined below) of, inter alia, each of SpinCo and
Babcock & Wilcox Investment Company, a Delaware corporation (“BWICO”);

WHEREAS, as of the date of this Agreement, BWICO is the sole owner of all the
outstanding Capital Stock of each of Babcock & Wilcox Government & Nuclear
Operations, Inc., a Delaware corporation, Babcock & Wilcox Commercial Power,
Inc., a Delaware corporation (“CPI”) and Babcock & Wilcox Technology, LLC, a
Delaware limited liability company (“BWTI”);

WHEREAS, as of the date of this Agreement, BWTI is the sole owner of all the
outstanding Capital Stock of SoFCo-EFS Holdings, LLC, a Delaware limited
liability company;

WHEREAS, as of the date of this Agreement, CPI is the sole owner of all the
outstanding Capital Stock of each of Babcock & Wilcox mPower, Inc., a Delaware
corporation, Babcock & Wilcox Nuclear Energy, Inc., a Delaware corporation and
Babcock & Wilcox Power Generation Group, Inc., a Delaware corporation (“PGG”);

WHEREAS, as of the date of this Agreement, PGG is the sole owner of all of the
outstanding Capital Stock of Diamond Power International Inc., a Delaware
corporation; which,

 

1



--------------------------------------------------------------------------------

in turn, is the sole owner of all of the outstanding Capital Stock of (i) BWXT
Foreign Holdings, LLC, a Delaware limited liability company and (ii) B&W PGG Lux
Holdings SARL, an entity formed in Luxembourg, which, in turn, is the sole owner
of all of the outstanding Capital Stock of B&W PGG Lux Finance SARL, an entity
formed in Luxembourg, which, in turn, is the sole owner of all of the
outstanding Capital Stock of (i) Canada Nuclear, (ii) B&W PGG Luxembourg Canada
Holdings SARL, an entity formed in Luxembourg which, in turn is the sole owner
of all of the outstanding Capital Stock of Canada Thermal and (iii) BWXT Canada
Holdings Corp., a Nova Scotia unlimited liability company;

WHEREAS, it is the intent of the Parties, in anticipation of the Distribution
and the execution of the Master Separation Agreement, that Canada Thermal convey
to Canada Nuclear certain Intellectual Property licenses subject to the terms
and conditions set forth in this Agreement;

WHEREAS, it is the intent of the Parties, in anticipation of the Distribution
and the execution of the Master Separation Agreement, that Canada Nuclear convey
to Canada Thermal certain Intellectual Property rights and licenses subject to
the terms and conditions set forth in this Agreement; and

NOW, THEREFORE, in consideration of the foregoing and the covenants and
agreements set forth below and other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, and intending to be
legally bound hereby, the Parties hereby agree as follows:

ARTICLE I

DEFINITIONS

Section 1.1 Definitions. As used in this Agreement, the following terms shall
have the meanings set forth in this Section 1.1:

“Affiliate” means, with respect to any specified Person, any other Person that
directly, or indirectly through one or more intermediaries, controls, is
controlled by, or is under common control with, the specified Person. For this
purpose “control” of a Person means the possession, directly or indirectly, of
the power to direct or cause the direction of the management or policies of such
Person, whether through ownership of voting securities, by contract or
otherwise.

“Business Day” means a day other than a Saturday, a Sunday or a day on which the
Federal Reserve Bank of New York is closed.

“Canada Nuclear” has the meaning set forth in the recitals.

“Canada Nuclear General Patents” has the meaning set forth in
Section 5.2(a)(ii).

“Canada Nuclear Know-How” means all Know-How owned by Canada Nuclear as of the
Effective Date.

“Canada Nuclear Licensed Software” has the meaning set forth in Section 5.4(c).

 

2



--------------------------------------------------------------------------------

“Canada Thermal General Patents” has the meaning set forth in Section 5.2(a)(i).

“Capital Stock” means any and all shares, interests, rights to purchase,
warrants or options (whether or not currently exercisable), participations or
other equivalents of or interests (however designated) in the equity (which
includes common stock, preferred stock and partnership, limited liability
company, joint venture interests and other ownership interests) of any entity
(excluding any debt that is convertible into, or exchangeable for, such equity).

“Canada Thermal” has the meaning set forth in the recitals.

“Confidential Information” has the meaning set forth in Section 9.2.

“Consent” means any consents, waivers or approvals from, or notification
requirements to, any third parties, including any notices or reports to be
submitted to, filings to be made with, or consents, registrations, approvals,
permits or authorizations to be obtained from, any Governmental Authority.

“Contract” means any written, oral, implied or other contract, agreement,
covenant, lease, license, guaranty, indemnity, representation, warranty,
assignment, sales order, purchase order, power of attorney, instrument or other
commitment, assurance, undertaking or arrangement that is binding on any Person
or entity or any part of its property under applicable Law.

“CPI” has the meaning set forth in the recitals.

“Distribution” has the meaning set forth in the recitals.

“Distribution Date” has the meaning set forth in the recitals.

“Distribution Time” has the meaning set forth in the recitals.

“Governmental Authority” shall mean any U.S. federal, state, local or non-U.S.
court, government, department, commission, board, bureau, agency, official or
other regulatory, administrative or governmental authority.

“Intellectual Property” means the rights associated with or arising out of any
of the following in any jurisdiction throughout the world: (i) all patents and
patent applications, together with all reissuances, divisionals, continuations,
continuations-in-part, revisions, renewals, extensions, and reexaminations
thereof, and any identified invention disclosures (“Patents”); (ii) trade secret
rights and corresponding rights in confidential information and other non-public
information (whether or not patentable), including ideas, formulas,
compositions, inventor’s notes, discoveries and improvements, know how,
manufacturing and production processes and techniques, design manuals, testing
information (including testing protocols and results), research and development
information, prototypes, inventions, invention disclosures, unpatented
blueprints, drawings, specifications, designs, plans, proposals and technical
data, business and marketing plans, market surveys, market know-how and customer
lists and information, including all tangible embodiments of the foregoing and
unregistered copyrights (“Know-How”); (iii) all registered or unregistered
copyrights, copyrightable works, rights in databases, data collections, “moral”
rights, mask works, copyright registrations, applications and

 

3



--------------------------------------------------------------------------------

extensions therefor and corresponding rights in works of authorship
(“Copyrights”); (iv) all trademarks, service marks, logos, trade dress and trade
names indicating the source of goods or services, and other indicia of
commercial source or origin (whether registered, common law, statutory or
otherwise), all registrations and applications to register the foregoing
anywhere in the world and all goodwill associated therewith (“Trademarks”);
(v) all computer software and code, including assemblers, applets, compilers,
source code, object code, development tools, design tools, utilities, library
files, user interfaces and data, and all documentation and manuals related to
such computer software and code in any form or format, however fixed
(“Software”); (vi) all internet electronic addresses, uniform resource locators
and alphanumeric designations associated therewith and all registrations for any
of the foregoing (“Domain Names”); and (vii) any similar, corresponding or
equivalent rights to any of the foregoing anywhere in the world.

“Information Statement” means the information statement and any related
documentation to be provided to holders of outstanding shares of common stock,
par value $0.01 per share, of RemainCo in connection with the Distribution,
including any amendments or supplements thereto.

“IP Proceedings” has the meaning set forth in Section 2.3.

“Law” means any law, statute, ordinance, code, rule, regulation, order, writ,
proclamation, judgment, injunction or decree of any Governmental Authority.

“Master Separation Agreement” has the meaning set forth in the recitals.

“Licensed Canada Nuclear Intellectual Property” means all Canada Nuclear General
Patents, Canada Nuclear Licensed Software and Special Canada Nuclear Know-How.

“Licensed Canada Thermal Intellectual Property” means all Canada Thermal General
Patents.

“Person” means an individual, a partnership, a corporation, a limited liability
company, an association, a joint stock company, a trust, a joint venture, a
union, an unincorporated organization or a Governmental Authority or any
department, agency or political subdivision thereof.

“PGG” has the meaning set forth in the recitals.

“RemainCo Business” means any business of RemainCo and its Subsidiaries other
than the SpinCo Business.

“RemainCo Core Field” has the meaning set forth on Schedule 1.1(e).

“RemainCo Group” means RemainCo and its Subsidiaries, other than the SpinCo
Group.

“Special Canada Nuclear Know-How” has the meaning set forth in Section 5.5(b).

“Specific RemainCo Field” has the meaning set forth on Schedule 1.1(i).

 

4



--------------------------------------------------------------------------------

“Specific SpinCo Field” has the meaning set forth on Schedule 1.1(i).

“SpinCo Business” means the business and operations conducted by the SpinCo
Group as of the Distribution Date, as such business and operations are described
in the Information Statement.

“SpinCo Core Field” has the meaning set forth on Schedule 1.1(e).

“SpinCo Group” means SpinCo and each Person that is a Subsidiary of SpinCo
immediately after the Distribution Time or becomes a Subsidiary of SpinCo after
the Distribution Time. For the avoidance of doubt, Canada Thermal will be a
Subsidiary of SpinCo immediately after the Distribution Time.

“Subsidiary” means, with respect to any specified Person, any corporation,
partnership, limited liability company, joint venture or other organization,
whether incorporated or unincorporated, of which at least a majority of the
securities or interests having by the terms thereof ordinary voting power to
elect at least a majority of the board of directors or others performing similar
functions with respect to such corporation or other organization is directly or
indirectly owned or controlled by such specified Person or by any one or more of
its Subsidiaries, or by such specified Person and one or more of its
Subsidiaries.

“Transfer” has the meaning set forth in Section 2.1(a).

“Transferred Canada Nuclear Intellectual Property” has the meaning set forth in
Schedule 2.1(a).

Section 1.2 Interpretation. In this Agreement, unless the context clearly
indicates otherwise:

(a) words used in the singular include the plural and words used in the plural
include the singular;

(b) if a word or phrase is defined in this Agreement, its other grammatical
forms, as used in this Agreement, shall have a corresponding meaning;

(c) reference to any gender includes the other gender and the neuter;

(d) the words “include,” “includes” and “including” shall be deemed to be
followed by the words “without limitation”;

(e) the words “shall” and “will” are used interchangeably and have the same
meaning;

(f) the word “or” shall have the inclusive meaning represented by the phrase
“and/or”;

(g) relative to the determination of any period of time, “from” means “from and
including,” “to” means “to but excluding” and “through” means “through and
including”;

 

5



--------------------------------------------------------------------------------

(h) all references to a specific time of day in this Agreement shall be based
upon Eastern Standard Time or Eastern Daylight Savings Time, as applicable, on
the date in question;

(i) whenever this Agreement refers to a number of days, such number shall refer
to calendar days unless Business Days are specified;

(j) reference to any Article, Section or Schedule means such Article or Section
of, or such Schedule to, this Agreement, as the case may be, and references in
any Section or definition to any clause means such clause of such Section or
definition;

(k) the words “this Agreement,” “herein,” “hereunder,” “hereof,” “hereto” and
words of similar import shall be deemed references to this Agreement as a whole
and not to any particular Section or other provision of this Agreement;

(l) the term “commercially reasonable efforts” means efforts which are
commercially reasonable to enable a Party, directly or indirectly, to satisfy a
condition to or otherwise assist in the consummation of a desired result and
which do not require the performing Party to expend funds or assume liabilities
other than expenditures and liabilities which are customary and reasonable in
nature and amount in the context of a series of related transactions similar to
the transaction contemplated herein;

(m) reference to any agreement, instrument or other document means such
agreement, instrument or other document as amended, supplemented and modified
from time to time to the extent permitted by the provisions thereof and by this
Agreement;

(n) reference to any Law (including statutes and ordinances) means such Law
(including any and all rules and regulations promulgated thereunder) as amended,
modified, codified or reenacted, in whole or in part, and in effect at the time
of determining compliance or applicability;

(o) references to any Person include such Person’s successors and assigns but,
if applicable, only if such successors and assigns are permitted by this
Agreement; a reference to such Person’s “Affiliates” shall be deemed to mean
such Person’s Affiliates following the Distribution and any reference to a Third
Party shall be deemed to mean a Person who is not a Party or an Affiliate of a
Party;

(p) if there is any conflict between the provisions of the main body of this
Agreement and the Schedules hereto, the provisions of the main body of this
Agreement shall control unless explicitly stated otherwise in such Schedule;

(q) the titles to Articles and headings of Sections contained in this Agreement,
in any Schedule and in the table of contents to this Agreement have been
inserted for convenience of reference only and shall not be deemed to be a part
of or to affect the meaning or interpretation of this Agreement; and

(r) any portion of this Agreement obligating a Party to take any action or
refrain from taking any action, as the case may be, shall mean that such Party
shall also be obligated to cause its relevant Subsidiaries and Affiliates to
take such action or refrain from taking such action, as the case may be.

 

6



--------------------------------------------------------------------------------

ARTICLE II

INTELLECTUAL PROPERTY ASSIGNMENT AND OWNERSHIP

Section 2.1 Assignment of Transferred Intellectual Property.

(a) Canada Nuclear hereby sells, assigns, conveys and transfers (the “Transfer”)
to Canada Thermal all right, title and interest, held by Canada Nuclear or any
member of the RemainCo Group, in and to the Intellectual Property set forth on
Schedule 2.1(a) (the “Transferred Canada Nuclear Intellectual Property”),
including all right, title and interest in and to all proceeds, causes of
actions and rights of recovery against Third Parties for past and future
infringement, misappropriation, or other violation or impairment of such
Intellectual Property, except to the extent prohibited by, or requiring any
Consent under (to the extent such Consent has not been obtained), any Contract
under which Canada Nuclear holds or uses such Transferred Canada Nuclear
Intellectual Property.

(b) Canada Nuclear shall, and shall cause any members of the RemainCo Group as
applicable and necessary to, execute intellectual property assignment agreements
in a form substantially similar to that attached hereto as Exhibit A, as
applicable to the Transferred Canada Nuclear Intellectual Property, as well as
such additional specific assignments as reasonably necessary to carry out the
intent of the Parties as set forth herein (collectively, the “Intellectual
Property Assignment Agreements”). All Transferred Canada Nuclear Intellectual
Property is transferred subject to licenses granted in this Agreement and all
other rights granted under or in connection with agreements related such
Transferred Canada Nuclear Intellectual Property existing and in force as of the
Effective Date, in each case subject to the terms and conditions contained in
each such agreement, including, without limitation, any license agreements, any
security agreements or any liens granted in and to such Transferred Canada
Nuclear Intellectual Property.

(c) Canada Nuclear shall deliver to Canada Thermal all Intellectual Property
Assignment Agreements contemplated herein that effectuate the assignment of
Transferred Canada Nuclear Intellectual Property from Canada Nuclear or any
member of the RemainCo Group to Canada Thermal. Canada Thermal shall have the
sole responsibility, at its sole cost and expense, to file such Intellectual
Property Assignment Agreements and any other forms or documents required to
record such assignments, provided, however, that upon request, Canada Nuclear
shall provide reasonable assistance to Canada Thermal to record an assignment,
at Canada Thermal’s sole cost and expense.

Section 2.2 Actions; Correspondence. Canada Thermal shall, in its sole
discretion, pay all fees incurred and take all actions with respect to the
Transferred Canada Nuclear Intellectual Property subsequent to the Distribution
Date. Canada Nuclear shall forward to Canada Thermal or its designee copies of
all files related to and correspondence received from any Governmental Authority
regarding the Transferred Canada Nuclear Intellectual Property.

 

7



--------------------------------------------------------------------------------

Section 2.3 Assistance by Employees; Inventor Compensation. Each Party agrees
that it shall make available to the other Party the services of its employees
and contractors reasonably necessary to assist the other Party with the
prosecution of, and other patent or trademark office proceedings (e.g., reissue,
reexamination, interference, inter partes review, post-grant review,
supplemental examination, and other similar proceedings) regarding the other
Party’s Patents, Trademarks and other Intellectual Property (collectively, “IP
Proceedings”). Each Party agrees to reasonably make available to the other Party
(i) inventors and other reasonably necessary persons employed by it for the
other Party’s reasonable needs regarding execution of documents, interviews,
declarations and testimony, and (ii) documents, materials and information for
the other Party’s reasonable good faith needs regarding such IP Proceedings. The
Party involved in the IP Proceedings shall be responsible for the actual and
reasonable out-of-pocket expenses associated with such assistance, expressly
excluding the value of the time of the other Party’s personnel. Each Party will
be responsible for providing inventor incentive compensation to its employees
under its own internal policies. No Party shall have any obligation to provide
any inventor incentive compensation to an employee of the other Party except as
required by law.

Section 2.4 Reserved.

Section 2.5 Rights Arising in the Future.

(a) As between Canada Nuclear and Canada Thermal, unless otherwise agreed in
writing by Canada Nuclear or any member of the RemainCo Group and Canada Thermal
or any member of the SpinCo Group, any and all Intellectual Property created,
conceived, or actually reduced to practice by or on behalf of Canada Nuclear or
any member of the RemainCo Group after the Distribution Date, including, without
limitation, any improvements or modifications to any Licensed Canada Thermal
Intellectual Property, shall belong solely and exclusively to Canada Nuclear and
neither Canada Thermal nor any member of the SpinCo Group shall have any right,
title or interest in or to such Intellectual Property. Canada Nuclear shall have
no obligation to notify Canada Thermal or any member of the SpinCo Group of any
such improvements or modifications or to disclose or license any such
improvements or modifications to Canada Thermal or any member of the SpinCo
Group.

(b) As between Canada Nuclear and Canada Thermal, unless otherwise agreed in
writing by Canada Nuclear or any member of the RemainCo Group and Canada Thermal
or any member of the SpinCo Group, any and all Intellectual Property created,
conceived, or actually reduced to practice by or on behalf of Canada Thermal or
any member of the SpinCo Group after the Distribution Date, including, without
limitation, any improvements or modifications to any Licensed Canada Nuclear
Intellectual Property, shall belong solely and exclusively to Canada Thermal and
neither Canada Nuclear nor any member of the RemainCo Group shall have any
right, title or interest in or to such Intellectual Property. Canada Thermal
shall have no obligation to notify Canada Nuclear or any member of the RemainCo
Group of any such improvements or modifications or to disclose or license any
such improvements or modifications to Canada Nuclear or any member of the
RemainCo Group.

 

8



--------------------------------------------------------------------------------

ARTICLE III

CONSIDERATION

Section 3.1 Canada Thermal. As consideration for the Transfer and for the rights
and licenses granted from Canada Nuclear to Canada Thermal in Article 5 herein,
Canada Thermal hereby agrees to promptly pay $5,250,000 to Canada Nuclear.

Section 3.2 Canada Nuclear. As consideration for the rights and licenses granted
from Canada Thermal to Canada Nuclear in Article 5 herein, Canada Nuclear hereby
agrees to promptly pay $67,000 to Canada Thermal.

ARTICLE IV

RESERVED.

ARTICLE V

INTELLECTUAL PROPERTY LICENSES AND COVENANTS

Section 5.1 Reserved.

Section 5.2 Cross-License of Patents.

(a) General License.

(i) Canada Thermal hereby grants to Canada Nuclear a perpetual, irrevocable,
exclusive, royalty-free, worldwide right and license with the right to grant
sublicenses (solely as set forth in Section 5.6), to use and exploit the Patents
set forth on Schedule 5.2(a)(i) (the “Canada Thermal General Patents”) for the
continued operation of the RemainCo Business and any future extensions of the
RemainCo Business in the RemainCo Core Field, including the right to make, have
made, use, lease, sell, offer for sale, and import products and services
utilizing the Canada Thermal General Patents; provided, however, the foregoing
license shall not extend to (i) Canada Thermal General Patents to the extent the
licensing of same to Canada Nuclear would constitute a breach of an agreement
with any Third Party executed prior to the Effective Date or result in any
expense to Canada Thermal or any member of the SpinCo Group for payments to such
Third Party or (ii) any Intellectual Property not owned by one or more members
of the SpinCo Group, or as to which no member of the SpinCo Group has the right
to grant sublicenses, as of the Effective Date.

(ii) Canada Nuclear hereby grants to Canada Thermal a perpetual, irrevocable,
exclusive, royalty-free, worldwide right and license with the right to grant
sublicenses (solely as set forth in Section 5.6), to use and exploit the Patents
set forth on Schedule 5.2(a)(ii) (the “Canada Nuclear General Patents”) for the
continued operation of the SpinCo Business and any future extensions of the
SpinCo Business in the SpinCo Core Field, including the right to make, have
made, use, lease, sell, offer for sale, and import products and services
utilizing the Canada Nuclear General Patents; provided, however, the foregoing
license shall not extend to (i) Canada Nuclear General Patents to the extent the
licensing of same to Canada Thermal would constitute

 

9



--------------------------------------------------------------------------------

a breach of an agreement with any Third Party executed prior to the Effective
Date or result in any expense to Canada Thermal or any member of the SpinCo
Group for payments to such Third Party or (ii) any Intellectual Property not
owned by one or more members of the RemainCo Group, or as to which no member of
the RemainCo Group has the right to grant sublicenses, as of the Effective Date.

Section 5.3 Reserved.

Section 5.4 Cross-Licenses of Software.

(a) Reserved.

(b) Reserved.

(c) Canada Nuclear hereby grants to Canada Thermal a perpetual, irrevocable,
exclusive, royalty-free, worldwide right and license with the right to grant
sublicenses (solely as set forth in Section 5.6), to use the Software set forth
on Schedule 5.4(c) (“Canada Nuclear Licensed Software”) for the continued
operation of the SpinCo Business and any future extensions of the SpinCo
Business in the SpinCo Core Field; provided, however, the foregoing license
shall not extend to (i) Canada Nuclear Licensed Software licensed by Canada
Nuclear or any other member of the RemainCo Group if and to the extent the
licensing of same to Canada Thermal would constitute a breach of an agreement
with any Third Party executed prior to the Effective Date or result in any
expense to Canada Nuclear or any member of the RemainCo Group for payments to
such Third Party or (ii) any intellectual property not owned by one or more
members of the RemainCo Group, or as to which no member of the RemainCo Group
has the right to grant sublicenses, as of the Effective Date. The foregoing
license includes the right to use, modify, and reproduce in source code and
object code for such Canada Nuclear Licensed Software. To the extent not already
in the possession of Canada Thermal, Canada Nuclear will provide Canada Thermal
with a copy of all object code and source code for the Canada Nuclear Licensed
Software and all associated documentation, including, without limitation, all
validation and other documentation, within 120 days of the Distribution Date.

Section 5.5 Cross-Licenses of Additional Know-How.

(a) Reserved.

(b) Canada Nuclear hereby grants to Canada Thermal a perpetual, irrevocable,
exclusive, royalty-free, worldwide right and license with the right to grant
sublicenses (solely as set forth in Section 5.6), to use the Canada Nuclear
Know-How set forth on Schedule 5.5(b) (the “Special Canada Nuclear Know-How”)
for the continued operation of the SpinCo Business and any future extensions of
the SpinCo Business in the Specific SpinCo Field; provided, however, the
foregoing license shall not extend to (i) Special Canada Nuclear Know-How
licensed by Canada Nuclear or any other member of the RemainCo Group if and to
the extent the licensing of same to Canada Thermal would constitute a breach of
an agreement with any Third Party executed prior to the Effective Date or result
in any expense to Canada Nuclear or any member of the RemainCo Group for
payments to such Third Party or (ii) any intellectual property not owned by one
or more members of the RemainCo Group, or as to which no member of the RemainCo
Group has the right to grant sublicenses, as of the Effective Date. For purposes
of clarity, the foregoing license does not include and shall not be construed to
include or apply to any Know-How not in existence as of the Effective Date.

 

10



--------------------------------------------------------------------------------

Section 5.6 Sublicensing; Assignability.

(a) The foregoing licenses shall be assignable in whole or in part only (i) to
any Affiliate or (ii) to the extent the licensee transfers to a Third Party all
or substantially all of the assets of the business to which such Licensed Canada
Thermal Intellectual Property or the Licensed Canada Nuclear Intellectual
Property, as applicable, relates.

(b) Canada Nuclear may sublicense the Licensed Canada Thermal Intellectual
Property to Affiliates of Canada Nuclear, even if they become Affiliates after
the Distribution Date, solely within the scope of its licenses in Article 5,
provided that such sublicense shall only be effective for such time as such
entity remains an Affiliate of Canada Nuclear, subject to Section 5.6(a)(ii).
Canada Nuclear may, and may permit its sublicensees to, sublicense erection and
arrangement drawings; form, fit, and function drawings; and product and
installation/erection specifications based upon the Licensed Canada Thermal
Intellectual Property to: (i) customers to enable them to use, operate, maintain
and repair the equipment, services or other deliverables which incorporate or
are derived from the Licensed Canada Thermal Intellectual Property and which
were sold to them by Canada Nuclear or its sublicensees; and (ii) to
contractors, subcontractors and vendors to enable them to manufacture, erect,
install, service, repair and maintain those products to which the licenses set
forth in Article 5 relate.

(c) Canada Thermal may sublicense the Licensed Canada Nuclear Intellectual
Property to Affiliates of Canada Thermal, even if they become Affiliates after
the Distribution Date, solely within the scope of its licenses in Article 5,
provided that such sublicense shall only be effective for such time as such
entity remains an Affiliate of Canada Thermal, subject to Section 5.6(a)(ii).
Canada Thermal may, and may permit its sublicensees to, sublicense erection and
arrangement drawings; form, fit, and function drawings; and product and
installation/erection specifications based upon the Licensed Canada Nuclear
Intellectual Property to: (i) customers to enable them to use, operate, maintain
and repair the equipment, services or other deliverables which incorporate or
are derived from the Licensed Canada Nuclear Intellectual Property and which
were sold to them by Canada Thermal or its sublicensees; and (ii) to
contractors, subcontractors and others to enable them to manufacture, erect,
install, service, repair and maintain those products to which the license set
forth in Article 5 relate.

Section 5.7 Restrictions on Licensor Exploitation of Intellectual Property.

(a) Canada Nuclear (i) shall not use or exploit the Licensed Canada Nuclear
Intellectual Property in the SpinCo Core Field and (ii) shall not, and shall not
permit any member of the RemainCo Group to, license, provide or otherwise grant
to any Third Party the right to use, exploit or access any Licensed Canada
Nuclear Intellectual Property in the SpinCo Core Field.

(b) Canada Thermal (i) shall not use or exploit the Licensed Canada Thermal
Intellectual Property in the RemainCo Core Field and (ii) shall not, and shall
not permit any

 

11



--------------------------------------------------------------------------------

member of the SpinCo Group to, license, provide or otherwise grant to any Third
Party the right to use, exploit or access any Licensed Canada Thermal
Intellectual Property in the RemainCo Core Field.

Section 5.8 Third Party Agreements; Reservation of Rights.

(a) All licenses granted herein are expressly made only subject to, and only to
the extent permissible under, all pre-existing rights, obligations and
restrictions contained in any existing agreements related to the applicable
Intellectual Property licensed herein, including, without limitation, licenses
or other rights existing in Third Parties granted by Canada Thermal or Canada
Nuclear and/or their sublicensees in existing license agreements, applicable
agreements in existence between members of the RemainCo Group and the United
States Department of Energy, applicable agreements in existence between members
of the SpinCo Group and the United States Department of Energy and all existing
security agreements and liens in place in connection with such licensed
Intellectual Property.

(b) Except for the limited rights granted in this Agreement in connection with
the Licensed Canada Nuclear Intellectual Property, including, without
limitation, the rights and obligations arising out of or related to
Section 5.10, Canada Nuclear reserves to itself all right, title and interest in
and to the Licensed Canada Nuclear Intellectual Property. Without limiting the
foregoing, for purposes of clarity, as between Canada Nuclear and Canada
Thermal, Canada Nuclear retains all rights in and to, and to use and exploit,
and including without limitation the right to make, have made, use, lease, sell,
offer for sale, and import, and use, reproduce, prepare derivative works of,
distribute copies, perform and display products and services which utilize or
embody such Licensed Canada Nuclear Intellectual Property in the RemainCo Core
Field. Except for the limited rights granted in this Agreement in connection
with the Licensed Canada Thermal Intellectual Property, including, without
limitation, the rights and obligations arising out of or related to
Section 5.10, Canada Thermal reserves to itself all right, title and interest in
and to the Licensed Canada Thermal Intellectual Property. Without limiting the
foregoing, for purposes of clarity, as between Canada Nuclear and Canada
Thermal, Canada Thermal retains all rights in and to, and to use and exploit,
and including without limitation the right to make, have made, use, lease, sell,
offer for sale, and import, and use, reproduce, prepare derivative works of,
distribute copies, perform and display products and services which utilize or
embody such Licensed Canada Thermal Intellectual Property in the SpinCo Core
Field.

Section 5.9 Maintenance of Intellectual Property.

(a) Canada Nuclear shall not have, nor shall any member of the RemainCo Group
have, any obligation to maintain the pendency, subsistence, validity,
enforceability or confidentiality of any Licensed Canada Nuclear Intellectual
Property. Canada Nuclear may, and may permit an applicable member of the
RemainCo Group to, discontinue maintenance, abandon or dedicate to the public
any Licensed Canada Nuclear Intellectual Property.

(b) Canada Thermal shall not have, nor shall any member of the SpinCo Group
have, any obligation to maintain the pendency, subsistence, validity,
enforceability or confidentiality of any Licensed Canada Thermal Intellectual
Property. Canada Thermal may, and may permit an applicable member of the
RemainCo Group to, discontinue maintenance, abandon or dedicate to the public
any Licensed Canada Nuclear Intellectual Property.

 

12



--------------------------------------------------------------------------------

Section 5.10 Covenants.

(a) Canada Nuclear hereby covenants not to sue Canada Thermal under any Canada
Nuclear General Patents and Canada Nuclear Licensed Software for infringement or
misappropriation based upon any action that occurs in connection with the
continued operation of the SpinCo Business and any future extensions of the
SpinCo Business in any field other than the RemainCo Core Field after the
Distribution Date. The foregoing covenant shall extend to any permitted
assignees or sublicensees of Canada Thermal hereunder. Canada Nuclear further
covenants to impose the obligations set forth in this Section 5.10(a) on any
subsequent Third Party or Affiliate to whom Canada Nuclear may sell, transfer,
convey or otherwise assign any of the foregoing Intellectual Property and shall
ensure that any such Person agrees, in writing, to be bound by the covenants and
obligations set forth herein.

(b) Canada Thermal hereby covenants not to sue Canada Nuclear under any Canada
Thermal General Patents for infringement or misappropriation based upon any
action that occurs in connection with the continued operation of the RemainCo
Business and any future extensions of the RemainCo Business in any field other
than the SpinCo Core Field after the Distribution Date. The foregoing covenant
shall extend to any permitted assignees or sublicensees of Canada Nuclear
hereunder. Canada Thermal further covenants to impose the obligations set forth
in this Section 5.10(b) on any subsequent Third Party or Affiliate to whom
Canada Thermal may sell, transfer, convey or otherwise assign any of the
foregoing Intellectual Property and shall ensure that any such Person agrees, in
writing, to be bound by the covenants and obligations set forth herein.

ARTICLE VI

TECHNICAL ASSISTANCE AND TECHNOLOGY TRANSFER

Section 6.1 Documentation Transfer.

(a) Reserved.

(b) To the extent that any physical embodiments of the Special Canada Nuclear
Know-How, including documents, designs, drawings, manuals, standards, computer
programs (including source code and documentation), materials and training
programs, are not held by or in the possession of Canada Thermal as of the
Distribution Date, Canada Thermal shall have the right, from time to time, but
for not longer than thirty-six (36) months after the Distribution Date, to
request that Canada Nuclear provide copies of or access to such Know-How at
Canada Thermal’s cost (as agreed upon by the Parties), provided that (i) Canada
Nuclear shall not be obligated to provide, and Canada Thermal shall have no
right to request, copies of or access to any Know-How not in existence as of the
Distribution Date; (ii) the determination as to what physical embodiments of the
applicable Know-How are related to the Special Canada Nuclear Know-How shall be
in Canada Nuclear’s sole reasonable determination; and (iii) in the event that a
request remains pending at the end of the permitted thirty-six (36) month
period, Canada

 

13



--------------------------------------------------------------------------------

Nuclear will use all reasonable efforts to fulfill that request within one
(1) month, provided that Canada Thermal shall not be permitted to make
additional requests or any follow-up requests in that one (1) month period.
Canada Thermal and Canada Nuclear acknowledge and agree that Canada Nuclear
shall not be obligated to expend more than 200 collective man hours per calendar
in the first year after the Distribution Date, 160 collective man hours per
calendar year in the second year after the Distribution Date and 140 collective
man hours per calendar year in the third year after the Distribution Date, in
connection with fulfilling requests for physical embodiments of the Special
Canada Nuclear Know-How, provided that Canada Nuclear shall evaluate, respond to
and fulfill such requests in good faith and as efficiently and expediently as
possible in light of the requests and Canada Nuclear’s ongoing business
operations. Canada Thermal shall retain and not remove or alter any proprietary
notices on documents, designs, drawings, manuals and materials provided by
Canada Nuclear pursuant to the foregoing, and shall (x) retain any such notices
on any copies and (y) include such notices on documents containing Canada
Nuclear proprietary information. All such material shall be held confidential by
Canada Nuclear and treated as Confidential Information of Canada Thermal,
subject to the terms and conditions of the license rights granted herein, and
used only pursuant to the licenses set forth herein.

Section 6.2 Technical Assistance.

(a) Reserved.

(b) In connection with Special Canada Nuclear Know-How, Canada Thermal shall
have the right, from time to time, but for not longer than eighteen (18) months
after the Distribution Date, to request that Canada Nuclear provide technical
assistance and training with respect to such Know-How at Canada Thermal’s cost
(as agreed upon by the Parties), provided that (i) Canada Nuclear shall not be
obligated to provide, and Canada Thermal shall have no right to request,
technical assistance and training related to any Know-How not in existence as of
the Distribution Date; (ii) the determination as to what technical assistance
and training are related to the Special Canada Nuclear Know-How shall be in the
Canada Nuclear’s sole reasonable determination, provided that Canada Thermal may
reasonably request the types of technical assistance and training that it
believes would be effective and helpful; and (iii) in the event that any
requests remain pending at the end of the permitted eighteen (18) month period,
Canada Nuclear will use all reasonable efforts to fulfill all requests within
thirty (30) business days provided that Canada Thermal shall not be permitted to
make additional requests or any follow-up requests in that thirty (30) day
period. Canada Thermal and Canada Nuclear acknowledge and agree that Canada
Nuclear shall not be obligated to expend more than 625 collective man hours in
the allotted eighteen (18) month period in connection with fulfilling requests
for technical assistance and training related to the Special Canada Nuclear
Know-How, provided that Canada Nuclear shall evaluate, respond to and fulfill
such requests in good faith and as efficiently and expediently as possible in
light of the requests and Canada Nuclear’s ongoing business operations, and that
the following additional limitations shall apply: (i) 40 person hours per
technical person per month, including the technical person’s preparation time;
(ii) 160 person hours per technical person, including that technical person’s
preparation time, over the entire 18 month period; and (iii) no more than one
session at any given time. Notwithstanding the foregoing, (i) while only one
session shall be conducted at a given time, multiple sessions may be requested
in advance (sessions need not be requested/scheduled

 

14



--------------------------------------------------------------------------------

sequentially); (ii) Canada Thermal, when initially requesting information, may
identify the approximate number of hours to be incurred by Canada Nuclear in
connection with a given issue/topic and the Parties shall agree on session
content and magnitude of hours, including session preparation time; (iii) Canada
Thermal is not limited to one session on a given topic; and (iv) Canada Nuclear
will provide a monthly summary of hours expended against the amounts permitted
under this Agreement.

(c) Canada Nuclear shall, and shall cause the applicable members of the RemainCo
Group to, provide the technical assistance and training contemplated above using
substantially the same skill, care and judgment that such Party would use if it
were to provide similar technical assistance and training to its own similarly
situated businesses.

Section 6.3 No Additional Technical Assistance. Except as expressly set forth in
this Article 6 or elsewhere in this Agreement, in the Master Separation
Agreement or in a separate agreement between a member of the SpinCo Group and a
member of the RemainCo Group, no Party shall be required to provide the other
Party with any technical assistance or to furnish any other Party with any
documents, materials or other information or Know-How.

ARTICLE VII

NO WARRANTIES.

Except as expressly set forth in this Agreement, Canada Thermal and Canada
Nuclear understand and agree that Canada Nuclear is not making any
representation or warranty of any kind whatsoever, express or implied, to Canada
Thermal or any member of the SpinCo Group in any way as to the SpinCo Business,
the Transferred Canada Nuclear Intellectual Property or the Licensed Canada
Nuclear Intellectual Property; and Canada Thermal is not making any
representation or warranty of any kind whatsoever, express or implied, to Canada
Nuclear or any member of the RemainCo Group in any way as to the RemainCo
Business or the Licensed Canada Thermal Intellectual Property. WITHOUT LIMITING
THE GENERALITY OF THE FOREGOING THE TRANSFERS AND LICENSES REFERRED TO IN THIS
AGREEMENT (INCLUDING PRIOR TRANSFERS) HAVE BEEN, OR WILL BE, MADE WITHOUT ANY
REPRESENTATION OR WARRANTY OF ANY NATURE, EXPRESS OR IMPLIED, AT COMMON LAW, BY
STATUTE OR OTHERWISE, RELATING TO (A) THE VALUE OR FREEDOM FROM ENCUMBRANCE OF,
ANY ASSETS OR INTELLECTUAL PROPERTY, (B) THE CONDITION OR SUFFICIENCY OF ANY
ASSETS OR INTELLECTUAL PROPERTY (INCLUDING ANY IMPLIED OR EXPRESS WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, MARKETABILITY, TITLE, VALUE,
FREEDOM FROM ENCUMBRANCE OR OF CONFORMITY TO MODELS OR SAMPLES OF MATERIALS, OR
THE PRESENCE OR ABSENCE OF ANY HAZARDOUS MATERIALS IN OR ON, OR DISPOSED OR
DISCHARGED FROM, SUCH ASSETS), (C) THE NON-INFRINGEMENT OF ANY PATENT OR OTHER
INTELLECTUAL PROPERTY RIGHT OF ANY THIRD PARTY, (D) ANY OTHER MATTER CONCERNING
ANY ASSETS OR INTELLECTUAL PROPERTY (E) AS TO THE LEGAL SUFFICIENCY TO CONVEY
TITLE TO ANY ASSETS OR INTELLECTUAL PROPERTY OR (F) THAT THE LICENSOR HAS ANY
RIGHTS OR TITLE AT ALL IN OR TO ANY INTELLECTUAL PROPERTY. WITHOUT LIMITING THE
FOREGOING,

 

15



--------------------------------------------------------------------------------

CANADA NUCLEAR AND CANADA THERMAL HEREBY ACKNOWLEDGE AND AGREE THAT ALL
INTELLECTUAL PROPERTY TRANSFERRED OR LICENSED PURSUANT TO THIS AGREEMENT AND ALL
INTELLECTUAL PROPERTY INCLUDED IN PRIOR TRANSFERS ARE BEING OR WERE LICENSED OR
TRANSFERRED “AS IS, WHERE IS.”

ARTICLE VIII

THIRD-PARTY INFRINGEMENT

Section 8.1 No Obligation. No Party shall have any obligation to institute or
maintain any action or suit against any Third Party for infringement or
misappropriation of any Intellectual Property licensed hereunder, or to defend
any action or suit brought by a Third Party which challenges or concerns the
validity of any such Intellectual Property or which claims that any Intellectual
Property licensed to the other Party infringes or constitutes misappropriation
of the Intellectual Property rights of any Third Party.

Section 8.2 Notice Regarding Infringement. Each Party shall promptly notify the
other Party in writing upon learning that a Third Party may potentially be
infringing, misappropriating or otherwise violating any Intellectual Property
licensed under this Agreement, which notice shall set forth in reasonable detail
the identity of the suspected infringer and nature of suspected infringement.

Section 8.3 Suits for Infringement.

(a) Licensed Canada Nuclear Intellectual Property.

(i) With respect to any Licensed Canada Nuclear Intellectual Property to which
Canada Nuclear has granted Canada Thermal an exclusive license hereunder, as
between Canada Nuclear and Canada Thermal, Canada Nuclear shall have the first
right to initiate, prosecute and control any action or proceeding to restrain
infringement or misappropriation of such Licensed Canada Nuclear Intellectual
Property in the SpinCo Core Field, and, for purposes of clarity, the sole and
exclusive right to initiate, prosecute and control such proceedings in the
RemainCo Core Field and in any field other than the SpinCo Core Field. Canada
Nuclear shall provide prompt written notice to Canada Thermal of any
determination to initiate, prosecute and control any such action or proceeding
in the SpinCo Core Field. Canada Thermal, as the exclusive licensee, agrees to
be joined as a party if necessary to prosecute the action or proceeding, and
shall provide all reasonable cooperation, including any necessary use of their
name, required to prosecute such action or proceeding. In such instance, Canada
Nuclear shall control any such action or proceeding and negotiations for its
settlement and compromise and shall have sole discretion regarding the
settlement or compromise thereof. In connection with the foregoing, Canada
Thermal may, at its option, elect to assume and pay its and Canada Nuclear’s
out-of-pocket costs incurred in connection with such litigation or proceeding
undertaken by Canada Nuclear, including, without limitation, attorney’s fees.
Canada Thermal will provide prompt written notice to Canada Nuclear, in any
event no later than thirty (30) after receipt of Canada Nuclear’s notice of its
determination to initiate, prosecute and control such action or proceeding in
the SpinCo Core Field, of its determination to elect to assume and pay

 

16



--------------------------------------------------------------------------------

the applicable costs or to decline to pay assume and pay the applicable costs.
In the event Canada Thermal does not elect to assume and pay the costs
associated with Canada Nuclear’s initiation, prosecution and control of such
action or proceeding in the SpinCo Core Field, Canada Nuclear shall assume and
pay its and Canada Thermal’s out-of-pocket costs incurred in connection with
such litigation or proceeding undertaken by Canada Nuclear, including, without
limitation, attorney’s fees. Any recovery obtained as a result of such
proceeding in the SpinCo Core Field shall be retained by (i) Canada Thermal in
the event that Canada Thermal assumed and paid the applicable costs of the
litigation or proceeding or (ii) Canada Nuclear in the event that Canada Nuclear
assumed and paid the applicable costs of the litigation or proceeding in
accordance with this Section 8.3(a)(i).

(ii) If Canada Nuclear does not exercise its right to enforce any applicable
Licensed Canada Nuclear Intellectual Property in the SpinCo Core Field, Canada
Nuclear shall provide notice to that effect to Canada Thermal and, as between
Canada Nuclear and Canada Thermal, Canada Thermal shall have the right to
initiate, prosecute and control any action or proceeding to restrain
infringement or misappropriation of such Licensed Canada Nuclear Intellectual
Property in the SpinCo Core Field. Canada Thermal shall provide prompt written
notice to Canada Nuclear of any determination to initiate, prosecute and control
any such action or proceeding in the SpinCo Core Field. Canada Nuclear, as the
owner and licensor, agrees to be joined as a party if necessary to prosecute the
action or proceeding, and shall provide all reasonable cooperation, including
any necessary use of their name, required to prosecute such action or
proceeding. In connection with the foregoing, Canada Thermal shall assume and
pay its and Canada Nuclear’s out-of-pocket costs incurred in connection with any
litigations or proceedings described above, including, without limitation,
attorney’s fees. Any recovery obtained as a result of such proceeding related to
infringement or misappropriation in the SpinCo Core Field shall be retained by
Canada Thermal.

(iii) In the event that a Third Party may potentially be infringing,
misappropriating or otherwise violating any Licensed Canada Nuclear Intellectual
Property in both the SpinCo Core Field and the RemainCo Core Field, Canada
Thermal and Canada Nuclear will meet and confer in good faith regarding the
manner in which to respond to such infringement in the SpinCo Core Field and
RemainCo Core Field collectively, provided, however, that the foregoing does not
limit the rights set forth in Section 8.3(a)(i) or Section 8.3(a)(ii).

(b) Licensed Canada Thermal Intellectual Property.

(i) With respect to any Licensed Canada Thermal Intellectual Property to which
Canada Thermal has granted Canada Nuclear an exclusive license hereunder, as
between Canada Thermal and Canada Nuclear, Canada Thermal shall have the first
right to initiate, prosecute and control any action or proceeding to restrain
infringement or misappropriation of such Licensed Canada Thermal Intellectual
Property in the RemainCo Core Field, and, for purposes of clarity, the sole and
exclusive right to initiate, prosecute and control such proceedings in the
SpinCo Core Field and in any field other than the RemainCo Core Field. Canada
Thermal shall provide prompt written notice to Canada Nuclear of any
determination to initiate, prosecute and control any such action or proceeding
in the RemainCo Core Field. Canada Nuclear, as the exclusive licensee, agrees to
be joined as a party if necessary to prosecute

 

17



--------------------------------------------------------------------------------

the action or proceeding, and shall provide all reasonable cooperation,
including any necessary use of their name, required to prosecute such action or
proceeding. In such instance, Canada Thermal shall control any such action or
proceeding and negotiations for its settlement and compromise and shall have
sole discretion regarding the settlement or compromise thereof. In connection
with the foregoing, Canada Nuclear may, at its option, elect to assume and pay
its and Canada Thermal’s out-of-pocket costs incurred in connection with such
litigation or proceeding, including, without limitation, attorney’s fees. Canada
Nuclear will provide prompt written notice to Canada Thermal, in any event no
later than thirty (30) after receipt of Canada Thermal’s notice of its
determination to initiate, prosecute and control such action or proceeding in
the RemainCo Core Field, of its determination to elect to assume and pay the
applicable costs or to decline to pay assume and pay the applicable costs. In
the event Canada Nuclear does not elect to assume and pay the costs associated
with Canada Thermal’s initiation, prosecution and control of such action or
proceeding in the RemainCo Core Field, Canada Thermal shall assume and pay its
and Canada Nuclear’s out-of-pocket costs incurred in connection with such
litigation or proceeding undertaken by Canada Thermal, including, without
limitation, attorney’s fees. Any recovery obtained as a result of such
proceeding in the RemainCo Core Field shall be retained by (i) Canada Nuclear in
the event that Canada Nuclear assumed and paid the applicable costs of the
litigation or proceeding or (ii) Canada Thermal in the event that Canada Thermal
assumed and paid the applicable costs of the litigation or proceeding in
accordance with this Section 8.4(a)(i).

(ii) If Canada Thermal does not exercise its right to enforce any applicable
Licensed Canada Thermal Intellectual Property in the RemainCo Core Field, Canada
Thermal shall provide notice to that effect to Canada Nuclear and, as between
Canada Thermal and Canada Nuclear, Canada Nuclear shall have the right to
initiate, prosecute and control any action or proceeding to restrain
infringement or misappropriation of such Licensed Canada Thermal Intellectual
Property in the RemainCo Core Field. Canada Nuclear shall provide prompt written
notice to Canada Thermal of any determination to initiate, prosecute and control
any such action or proceeding. Canada Thermal, as the owner and licensor, agrees
to be joined as a party if necessary to prosecute the action or proceeding, and
shall provide all reasonable cooperation, including any necessary use of their
name, required to prosecute such action or proceeding. In connection with the
foregoing, Canada Nuclear shall assume and pay its and Canada Thermal’s
out-of-pocket costs incurred in connection with any litigations or proceedings
described above, including, without limitation, attorney’s fees. Any recovery
obtained as a result of such proceeding related to infringement or
misappropriation in the RemainCo Core Field shall be retained by Canada Nuclear.

(iii) In the event that a Third Party may potentially be infringing,
misappropriating or otherwise violating any Licensed Canada Thermal Intellectual
Property in both the RemainCo Core Field and the SpinCo Core Field, Canada
Thermal and Canada Nuclear will meet and confer in good faith regarding the
manner in which to respond to such infringement in the RemainCo Core Field and
SpinCo Core Field collectively, provided, however, that the foregoing does not
limit the rights set forth in Section 8.4(a)(i) or Section 8.4(a)(ii).

 

18



--------------------------------------------------------------------------------

ARTICLE IX

CONFIDENTIALITY

Section 9.1 Canada Nuclear and Canada Thermal shall hold and shall cause the
members of the RemainCo Group and the SpinCo Group, respectively, to hold, and
shall each cause their respective officers, employees, agents, consultants and
advisors to hold, in strict confidence and not to disclose or release without
the prior written consent of the other Party, any and all Confidential
Information (as defined herein) of such other Party or the members of its Group;
provided, that the Parties may disclose, or may permit disclosure of, such
Confidential Information (i) to their respective auditors, attorneys, financial
advisors, bankers and other appropriate consultants and advisors who have a need
to know such information and are informed of their obligation to hold such
information confidential to the same extent as is applicable to the Parties and
in respect of whose failure to comply with such obligations, Canada Nuclear or
Canada Thermal, as the case may be, will be responsible or (ii) to the extent
any member of the RemainCo Group or the SpinCo Group is compelled to disclose
any such Confidential Information by judicial or administrative process or, in
the opinion of legal counsel, by other requirements of Law. Notwithstanding the
foregoing, in the event that any demand or request for disclosure of
Confidential Information is made pursuant to clause (ii) above, Canada Nuclear
or Canada Thermal, as the case may be, shall promptly notify the other of the
existence of such request or demand and shall provide the other a reasonable
opportunity to seek an appropriate protective order or other remedy, which both
Parties will cooperate in seeking to obtain. In the event that such appropriate
protective order or other remedy is not obtained, the Party who is being
compelled to disclose (or whose Group member is being compelled to disclose)
shall, and shall cause the applicable members at its Group to, furnish, or cause
to be furnished, only that portion of such Confidential Information that is
legally required to be disclosed.

Section 9.2 As used in this Article 9, “Confidential Information” shall mean all
proprietary, technical or proprietary, operational information (including
Know-How and proprietary information relating to the ages, birth dates, social
security numbers, health-related matters or other confidential matters
concerning employees or former employees) of one Party or members of its Group
which, prior to or following the Distribution Time, has been disclosed by Canada
Nuclear or members of the RemainCo Group, on the one hand, or Canada Thermal or
members of the SpinCo Group, on the other hand, to, or otherwise has come into
the possession of, the other Group, including pursuant to the technical
assistance and technology transfer provisions of Article VI hereof or any other
provision of this Agreement (except to the extent that such information can be
shown to have been (a) in the public domain through no fault of such Party (or,
in the case of Canada Nuclear, any other member of the RemainCo Group or, in the
case of Canada Thermal, any other member of the SpinCo Group) or (b) later
lawfully acquired from other sources by the Party (or, in the case of Canada
Nuclear, such member of the RemainCo Group or, in the case of Canada Thermal,
such member of the SpinCo Group) to which it was furnished; provided, however,
in the case of (b) that such sources did not provide such information in breach
of any confidentiality obligations), or (c) independently developed by employees
or agents of such Party who had no access, direct or indirect, to such
information provided by the other Party.

 

19



--------------------------------------------------------------------------------

(a) Each Party shall use the Confidential Information only as permitted pursuant
to this Agreement and shall not disclose any Confidential Information to any
Third Party unless permitted pursuant to this Agreement. Each Party shall
exercise the same degree of care to protect and maintain the confidentiality of
the Confidential Information received from the other Party hereunder (but no
less than a reasonable degree of care) as they take to preserve confidentiality
for their own similar information. Without limiting the foregoing, each Party
will take commercially reasonable efforts to implement and maintain
comprehensive security protocols to protect and maintain the confidentiality of
the Confidential Information received from the other Party hereunder, including,
without limitation, implementing administrative, technical, digital, electronic
and physical security strategies and access restrictions to protect Confidential
Information.

ARTICLE X

MISCELLANEOUS

Section 10.1 Authority. Each of the Parties represents to the other that (a) it
has the corporate or other requisite power and authority to execute, deliver and
perform this Agreement, (b) the execution, delivery and performance of this
Agreement by it has been duly authorized by all necessary corporate or other
actions, (c) it has duly and validly executed and delivered this Agreement to be
executed and delivered on or prior to the Distribution Time, and (d) this
Agreement is legal, valid and binding obligations, enforceable against it in
accordance with their respective terms subject to applicable bankruptcy,
insolvency, reorganization, moratorium or other similar Laws affecting
creditors’ rights generally and general equity principles.

Section 10.2 Entire Agreement. This Agreement and the Schedules referenced
herein or therein or attached hereto or thereto, constitute the entire agreement
and understanding between the Parties with respect to the subject matter hereof
and supersedes all prior written and oral and all contemporaneous oral
agreements and understandings with respect to the subject matter hereof.

Section 10.3 Binding Effect; Third-Party Beneficiaries; Assignment. Except as
expressly set forth in Section 5.10 and except for the Affiliates of the
Parties, which are intended to be third party beneficiaries hereunder, this
Agreement does not and is not intended to confer any rights or remedies upon any
Person other than the Parties. This Agreement shall inure to the benefit of and
be binding upon the Parties and their respective successors and permitted
assigns. This Agreement may not be assigned by either Party, except with the
prior written consent of the other Party.

Section 10.4 Amendment. No change or amendment may be made to this Agreement
except by an instrument in writing signed on behalf of both of the Parties.

Section 10.5 Failure or Indulgence Not Waiver; Remedies Cumulative. No failure
or delay on the part of either Party in the exercise of any right hereunder
shall impair such right or be construed to be a waiver of, or acquiescence in,
any breach of any representation, warranty, covenant or agreement contained
herein, nor shall any single or partial exercise of any such right preclude
other or further exercise thereof or of any other right. All rights and remedies
existing under this Agreement or the Schedules attached hereto are cumulative
to, and not exclusive of, any rights or remedies otherwise available.

 

20



--------------------------------------------------------------------------------

Section 10.6 Notices. Unless otherwise expressly provided herein, all notices,
claims, certificates, requests, demands and other communications hereunder shall
be in writing and shall be deemed to be duly given (i) when personally delivered
or (ii) if mailed by registered or certified mail, postage prepaid, return
receipt requested, on the date the return receipt is executed or the letter is
refused by the addressee or its agent or (iii) if sent by overnight courier
which delivers only upon the signed receipt of the addressee, on the date the
receipt acknowledgment is executed or refused by the addressee or its agent or
(iv) if sent by facsimile or electronic mail, on the date confirmation of
transmission is received (provided that a copy of any notice delivered pursuant
to this clause (iv) shall also be sent pursuant to clause (i), (ii) or (iii)),
addressed to the attention of the addressee’s General Counsel at the address of
its principal executive office or to such other address or facsimile number for
a Party as it shall have specified by like notice.

Section 10.7 Counterparts. This Agreement, including the Schedules and Exhibits
hereto and the other documents referred to herein, may be executed in multiple
counterparts, each of which when executed shall be deemed to be an original but
all of which together shall constitute one and the same agreement.

Section 10.8 Severability. If any term or other provision of this Agreement or
the Schedules attached hereto is determined by a nonappealable decision by a
court, administrative agency or arbitrator to be invalid, illegal or incapable
of being enforced by any rule of law or public policy, all other conditions and
provisions of this Agreement shall nevertheless remain in full force and effect
so long as the economic or legal substance of the transactions contemplated
hereby is not affected in any manner materially adverse to either Party. Upon
such determination that any term or other provision is invalid, illegal or
incapable of being enforced, the court, administrative agency or arbitrator
shall interpret this Agreement so as to effect the original intent of the
Parties as closely as possible in an acceptable manner to the end that
transactions contemplated hereby are fulfilled to the fullest extent possible.
If any sentence in this Agreement is so broad as to be unenforceable, the
provision shall be interpreted to be only so broad as is enforceable.

Section 10.9 Governing Law. This Agreement shall be governed by, and construed
and enforced in accordance with, the substantive laws of the State of Delaware,
without regard to any conflicts of law provisions thereof that would result in
the application of the laws of any other jurisdiction.

Section 10.10 Construction. This Agreement shall be construed as if jointly
drafted by Canada Thermal and Canada Nuclear and no rule of construction or
strict interpretation shall be applied against either Party. The Parties
represent that this Agreement is entered into with full consideration of any and
all rights which the Parties may have. The Parties have relied upon their own
knowledge and judgment and upon the advice of the attorneys of their choosing.
The Parties have had access to independent legal advice, have conducted such
investigations they and their counsel thought appropriate, and have consulted
with such other independent advisors as they and their counsel deemed
appropriate regarding this Agreement and their rights and asserted rights in
connection therewith. The Parties are not relying upon any representations or

 

21



--------------------------------------------------------------------------------

statements made by any other Party, or such other Party’s employees, agents,
representatives or attorneys, regarding this Agreement, except to the extent
such representations are expressly set forth or incorporated in this Agreement.
The Parties are not relying upon a legal duty, if one exists, on the part of the
other Party (or such other Party’s employees, agents, representatives or
attorneys) to disclose any information in connection with the execution of this
Agreement or its preparation, it being expressly understood that neither Party
shall ever assert any failure to disclose information on the part of the other
Party as a ground for challenging this Agreement.

Section 10.11 Performance. Each Party shall cause to be performed, and hereby
guarantees the performance of, all actions, agreements and obligations set forth
herein to be performed by any Subsidiary or Affiliate of such Party.

[INTENTIONALLY LEFT BLANK]

 

22



--------------------------------------------------------------------------------

WHEREFORE, the Parties have signed this Agreement effective as of the date first
set forth above.

 

BABCOCK & WILCOX CANADA LTD. By:  

/s/ Jenny L. Apker

Name:   Jenny L. Apker Title:   Treasurer BABCOCK & WILCOX POWER GENERATION
GROUP CANADA CORP. By:  

/s/ Jenny L. Apker

Name:   Jenny L. Apker Title:   Treasurer



--------------------------------------------------------------------------------

Schedule 1.1(e)

SpinCo Core Field; RemainCo Core Field

SpinCo Core Field means:

 

1. Ownership and/or operation of power generation facilities fired with
combustible fossil fuels (e.g., coal, coal slurry, oil or natural gas), biomass,
municipal solid waste or concentrated solar energy through tower based solar
thermal conversion systems, in each case for the provision of power, other than
maintenance and operation services performed as part of overall facility
operation and management contracts for domestic or foreign government agencies
or entities (including but not limited to NNSA, NASA, DOD, DOE, as well as
United Kingdom NDA or MOD sites).

 

2. Design, development, research, engineering, procurement, fabrication,
analysis, manufacture, construction, installation, supply, marketing, sale,
lease, rent, commissioning, training, delivery, inspection, testing of, support,
operations, inspection, maintenance, upgrade, repair, refurbishment, rebuilding,
replacement, modification, repowering/fuel switching, relocation, localization,
or other services, including project management, construction project management
or consultation, plant, system or component licensing, siting support or
consultation, environmental, safety, health, laboratory analysis, engineering
studies, field engineering services, nondestructive testing, evaluation or
analytical services, metallographic analysis, consulting services,
troubleshooting, failure analysis, cleaning, upgrading, tooling, or
decommissioning related to:

 

  (a). Fired steam generators encompassing fossil fuel boilers which are fueled
by combustible fossil fuels (e.g., coal, coal slurry, oil or natural gas) or
support subsystems, equipment or components thereof, including fuel drying, fuel
feed, pulverizers, burners, combustion systems, grates, pressure parts, air
heaters, fans, boiler cleaning systems, ash systems, valves, controls &
diagnostics, oxycombustion systems, condensing heat exchangers used in
connection with such fired steam generators, other than maintenance and
operation services performed as part of overall facility operation and
management contracts for domestic or foreign government agencies or entities
(including but not limited to NNSA, NASA, DOD, DOE, as well as United Kingdom
NDA or MOD sites).

 

  (b). Fired steam generators encompassing waste fuel boilers which are fueled
by combustible waste fuels (e.g., carbon monoxide, biomass, black liquor,
municipal solid waste (MSW) or refuse-derived fuel (RDF)) or support subsystems,
equipment or components thereof, including fuel drying, fuel feed, pulverizers,
burners, combustion systems, grates, pressure parts, air heaters, fans, boiler
cleaning systems, ash systems, valves, controls & diagnostics, oxycombustion
systems, condensing heat exchangers used in connection with such fired steam
generators, other than maintenance and operation services performed as part of
overall facility operation and management contracts for domestic or foreign
government agencies or entities (including but not limited to NNSA, NASA, DOD,
DOE, as well as United Kingdom NDA or MOD sites).



--------------------------------------------------------------------------------

  (c). Gasifier systems which partially convert fossil or waste fuels (e.g.,
coal, oil, natural gas or biomass) to syngas and support subsystems, equipment
or components thereof, including fuel drying, fuel feed, pulverizers, burners,
combustion systems, gasifiers, heat exchangers used in connection with such
gasifier systems, pressure parts, boiler cleaning systems, ash systems, valves,
controls & diagnostics, other than maintenance and operation services performed
as part of overall facility operation and management contracts for domestic or
foreign government agencies or entities (including but not limited to NNSA,
NASA, DOD, DOE, as well as United Kingdom NDA or MOD sites).

 

  (d). Tower-based solar thermal conversion systems which are enabled by solar
energy and support subsystems, equipment or components thereof, including
receiver system, pressure parts, molten salt or particle systems (e.g., heat
exchangers specifically for tower-based solar thermal conversion systems enabled
by solar energy or associated pumps or tanks), valves, controls or diagnostics,
other than maintenance and operation services performed as part of overall
facility operation and management contracts for domestic or foreign government
agencies or entities (including but not limited to NNSA, NASA, DOD, DOE, as well
as United Kingdom NDA or MOD sites).

 

  (e). The following specific unfired heat exchangers Turbine Exhaust Gas
boilers (10K2), Heat Recovery Steam Generation Boilers (10K22), Water Tube Waste
Heat Boilers Two Drum (Stirling Types) (1K4), 3 Drum Waste Heat Recovery Boiler
(1K4), Water Tube Waste Heat “H” Stirling Boiler (1K4), Water Tube Long Drum
(LD) boiler (1K4), CO boiler (1K26), Waste Heat (WH) (1K4), Oxygen Convertor
Hoods (1K44), Gas Tube (FT) boilers (1K46), FM boilers (1K239), FO boilers
(1K2311), Struthers Wells type EOR boiler as defined by the existing specific
referenced design standards, or support subsystems, equipment or components
thereof, including pressure parts, cleaning systems, valves, controls or
diagnostics, other than maintenance and operation services performed as part of
overall facility operation and management contracts for domestic or foreign
government agencies or entities (including but not limited to NNSA, NASA, DOD,
DOE, as well as United Kingdom NDA or MOD sites).

 

  (f). Chemical looping conversion systems which are fueled by combustible
fossil fuels (e.g., coal, coal slurry, oil or natural gas) and which produce an
energy output of steam, CO2, H2 or syngas or support subsystems, equipment or
components thereof, including fuel feed, pulverizers, reactors, pressure parts,
air heaters, fans, boiler cleaning systems, ash systems, valves, controls or
diagnostics, other than maintenance and operation services performed as part of
overall facility operation and management contracts for domestic or foreign
government agencies or entities (including but not limited to NNSA, NASA, DOD,
DOE, as well as United Kingdom NDA or MOD sites).

 

  (g). Pulverized coal injection systems for use in connection with steel
production or support subsystems, equipment or components thereof, including
pulverizers, pressurization systems, tanks, valves, controls or diagnostics,
other than maintenance and operation services performed as part of overall
facility operation and management contracts for domestic or foreign government
agencies or entities (including but not limited to NNSA, NASA, DOD, DOE, as well
as United Kingdom NDA or MOD sites).



--------------------------------------------------------------------------------

  (h). Heat transfer surface cleaning systems and support subsystems, equipment
and components thereof (other than said systems related to or utilized in
connection with nuclear fueled systems and expressly excluding nuclear steam
generators), including sootblowers (air, steam, water or sonic), related valve
or piping systems, sprayers, controls (basic, intelligent) or diagnostics, other
than maintenance and operation services performed as part of overall facility
operation and management contracts for domestic or foreign government agencies
or entities (including but not limited to NNSA, NASA, DOD, DOE, as well as
United Kingdom NDA or MOD sites).

 

  (i). Ash handling systems or support subsystems, equipment or components
thereof, including mechanical conveyors (wet or dry), pneumatic conveyors (wet,
dry, dilute, or dense phase), ash conditioning, tanks, valves, specialty piping,
controls or diagnostics, other than maintenance and operation services performed
as part of overall facility operation and management contracts for domestic or
foreign government agencies or entities (including but not limited to NNSA,
NASA, DOD, DOE, as well as United Kingdom NDA or MOD sites).

 

  (j). Industrial pulverizer or grinding equipment systems or support subsystems
(other than said systems or support subsystems related to or utilized in
connection with nuclear fuel manufacturing or processing), other than
maintenance and operation services performed as part of overall facility
operation and management contracts for domestic or foreign government agencies
or entities (including but not limited to NNSA, NASA, DOD, DOE, as well as
United Kingdom NDA or MOD sites).

 

  (k). Drying and/or coating systems utilizing continuous and/or batch flow
dryer/oven equipment for industrial processes, including but not limited to
various production lines (e.g., roll fed, sheet fed, coating, drying or web
handling), dryers and/or ovens (e.g., air flotation dryers or ovens, roll
support dryers, infrared dryers, ultraviolet dryers, microwave or radio
frequency), coating line auxiliary equipment, festoon and catenary style ovens,
valves and material handling systems, other than maintenance and operation
services performed as part of overall facility operation and management
contracts for domestic or foreign government agencies or entities (including but
not limited to NNSA, NASA, DOD, DOE, as well as United Kingdom NDA or MOD
sites).

 

  (l). Utility emissions control systems used in connection with combustion
power generation systems, which are designed to remove nitrogen oxides (e.g.,
SCR or SNCR), sulfur oxides (e.g., WFGD, SDA, CDS, DSI, or others), particulates
(e.g., dry ESP, wet ESP, fabric filter or cyclonic), carbon dioxide (e.g.,
scrubber systems), hydrocarbons, or air toxics (e.g., Sb, Be, Cd, Cr, Co, Pb,
Mn, Ni, (SO2)3, HF, Hg, P, Se, Cd, As, or HCl (or other acid gases)), HAPS,
dioxins, furans or others) and/or subsequent energy or waste recovery or
associated subsystems, equipment or components thereof, including valves, other
than maintenance and operation services performed as part of overall facility
operation and management contracts for domestic or foreign government agencies
or entities (including but not limited to NNSA, NASA, DOD, DOE, as well as
United Kingdom NDA or MOD sites).

 

  (m).

Wastewater treatment systems (i) that process wastewater derived from combustion
power generation and municipal solid waste (“MSW”) systems, including



--------------------------------------------------------------------------------

  without limitation FGD dewatering systems or zero liquid discharge (ZLD)
systems, or associated subsystems, equipment or components thereof, including
valves or (ii) that process wastewater as part of or ancillary to the systems
set forth in SpinCo Core Field 2(k), 2(l) or 2(n), in each case other than
maintenance and operation services performed as part of overall facility
operation and management contracts for domestic or foreign government agencies
or entities (including but not limited to NNSA, NASA, DOD, DOE, as well as
United Kingdom NDA or MOD sites).

 

  (n). Industrial emission control, gas cleaning and/or conditioning, or liquids
purification and/or recovery systems (other than said systems set forth in
RemainCo Core Field 1(m)), including SCR, SNCR, WFGD, SDA, CDS, DSI, other
scrubbers, dry ESP, wet ESP, fabric filter, cyclonic, solvent recovery systems,
biological abatement systems, solvent distillation systems (including waste
water treatment), evaporative gas conditioning and cooling systems or
regenerative thermal (and other) oxidation systems or associated
subsystems, equipment or components thereof, including valves, for the removal
of nitrogen oxides, sulfur oxides, particulates, carbon dioxide, hydrocarbons,
or air toxics (e.g., Sb, Be, Cd, Cr, Co, Pb, Mn, Ni, (SO2)3, HF, Hg, P, Se, As,
Cd, HCl (or other acid gases)), HAPS, dioxins, furans, others) and/or subsequent
energy or waste recovery, other than maintenance and operation services
performed as part of overall facility operation and management contracts for
domestic or foreign government agencies or entities (including but not limited
to NNSA, NASA, DOD, DOE, as well as United Kingdom NDA or MOD sites).

 

  (o). Hybrid power generation systems or associated equipment where renewable
energy sources are combined with a combustible fossil fuel (e.g., coal, coal
slurry, oil or natural gas) or combustible waste fuel (e.g., carbon monoxide,
biomass, black liquor, MSW or RDF) primary energy source, other than maintenance
and operation services performed as part of overall facility operation and
management contracts for domestic or foreign government agencies or entities
(including but not limited to NNSA, NASA, DOD, DOE, as well as United Kingdom
NDA or MOD sites).

 

3. Engineering procurement, construction, installation, supply, lease,
commissioning, training , delivery, inspection, testing of, support, operations,
maintenance, upgrade, repair, refurbishment, rebuilding, replacement,
modification, relocation, project management, construction management, technical
advice, construction consultation, siting support or consultation, environmental
services or consultation, safety, health, troubleshooting, cleaning, upgrading
and tooling of balance of plant for power generation facilities fired with
combustible fossil fuels (e.g., coal, coal slurry, oil or natural gas) and pulp
and paper facilities, other than maintenance and operation services performed as
part of overall facility operation and management contracts for domestic or
foreign government agencies or entities (including but not limited to NNSA,
NASA, DOD, DOE, as well as United Kingdom NDA or MOD sites).

RemainCo Core Field means:

 

1.

Design, development, research, engineering, procurement, fabrication, analysis,
manufacture, construction, installation, supply, marketing, sale, lease, rent,
commissioning, training, delivery, inspection, testing of, support, operations,
inspection, maintenance, upgrade, repair,



--------------------------------------------------------------------------------

  refurbishment, rebuilding, replacement, modification, repowering/fuel
switching, relocation, localization, or other services, including project
management, construction project management or consultation, plant, system or
component licensing, siting support or consultation, environmental, safety,
health, laboratory analysis, engineering studies, field engineering services,
nondestructive testing, evaluation or analytical services, metallographic
analysis, consulting services, troubleshooting, failure analysis, cleaning,
upgrading, tooling, or decommissioning, related to:

 

  (a). Nuclear facilities and nuclear reactor plants, nuclear reactor systems,
nuclear reactors, including all thermal reactors (including all heavy-water and
light-water reactors), all water cooled reactors, all liquid metal cooled
reactors (including sodium cooled reactors), gas cooled reactors (including
helium, carbon dioxide and nitrogen) and molten salt reactors, breeder reactors,
traveling wave reactors, high temperature reactors, small modular nuclear
reactors, medical isotope reactors and components thereof and all Generation I,
Generation II, Generation III and all advanced reactors, including and
Generation IV reactors and iterations thereof regardless of design, and hybrid
power generation systems and associated equipment where renewable energy sources
are combined with a nuclear primary energy source.

 

  (b). Support systems and subsystems, equipment and components of nuclear
systems and nuclear reactors, including, reactor coolant systems, reactor
protection, control and instrumentation systems, reactor auxiliary and safety
systems, balance of plant systems, reactor vessel closure heads, reactor and
other pressure vessels and internals, reactor coolant pumps, stators and motors,
reactor fuel channels, feeders and related components, steam generators, reactor
control rod drive mechanisms and other reactor electro-mechanical equipment and
controls therefore, specialized tooling and inspection systems, heat exchangers,
pressurizers, primary and secondary piping, valves and pumps, spent fuel and
other nuclear fuel and nuclear material storage and shipping, nuclear waste
containers and related systems, audio/visual systems, steam generator tube
inspection systems, repair, modification and stabilization systems, tube
plugging and tube removal systems.

 

  (c). Nuclear fuel and nuclear fuel components, including enrichment and any
related components, assembly, nuclear fuel plant processes, manufacturing
systems and processes and systems for the chemical processing of radiological
materials, fuel core and fuel bearing precision components, fuel powder,
sources, targets, targets for medical isotope production and industrial isotope
production, targets for research and analysis in research reactors, graphite
reflectors and control rods, poisons and other special nuclear materials for
development and manufacturing of fuel components for pebble bed and other
reactors.

 

  (d). Electro-mechanical devices related to or used in commercial, research,
government, military and other nuclear facilities, reactors or vessels and
associated subsystems, equipment and components thereof.

 

  (e). Advanced power systems for space applications and associated subsystems,
equipment and components thereof.

 

  (f). Nuclear and non-nuclear propulsion systems for naval (U.S. and foreign)
submarines and aircraft carriers and associated subsystems, equipment and
components thereof, including all aftermarket, replacement and repair parts,
components and equipment for existing naval submarines and aircraft carriers.



--------------------------------------------------------------------------------

  (g). Nuclear propulsion systems for naval (U.S. and foreign) vessels other
than submarines and aircraft carriers and associated subsystems, equipment and
components thereof, including aftermarket, replacement and repair parts,
components and equipment for such existing vessels.

 

  (h). Single crystal composite and ceramic materials for use in nuclear,
defense, space and aerospace applications and subsystems, equipment and
components thereof

 

  (i). High energy physics equipment, including electro-magnetic storage
devices, power conversion and conditioning systems, superconducting materials
and plasma energy systems, and, in each case, subsystems and components thereof,
excluding energy storage systems that store kinetic energy using a rotating mass
with low friction losses and deliver the stored energy via power electronics
that convert kinetic to electrical energy using electrical equipment typical for
that type of service.

 

  (j). Ordnance components, subsystems and components thereof.

 

  (k). Unfired heat exchangers where the applicable heat source energy input is
derived from the release and/or use of nuclear energy or support subsystems,
equipment or components thereof, including pressure parts, cleaning systems,
valves, controls or diagnostics.

 

  (l). Wastewater treatment systems that process wastewater derived from the
release and/or use of nuclear energy and subsystems, equipment and components
thereof

 

  (m). Emission control systems related to nuclear fuel manufacture or
fabrication, storage of nuclear materials and waste and nuclear powered systems
and subsystems, equipment and components thereof.

 

2. Chemical and physical processing, storage and decontamination of and other
management, operations, safety, security, emergency management, remediation and
technical services related to radiological materials (including highly enriched
uranium, low enriched uranium, natural uranium, fissile material and transuranic
material), including receipt, storage, inspection, characterization,
dissolution, recovery and purification, downblending, recycling, scrap recovery
and processing and related research, development, engineering and analysis.

 

3. Developing and providing services related to security (including direct
security services as well as training, consulting and similar services) for new
or existing commercial, research, government, military and other facilities or
vessels, including tactical security, security training, IT security,
development of security processes, fitness for duty and government compliance
(both contractual compliance) and in connection with NRC or other applicable
licensing requirements.

 

4.

Provide facility operation and maintenance services, including production and
program management, maintenance (including maintenance and service of fossil
fired and renewable power generation systems performed as part of overall
facility operation and management contracts), operation, environmental health
and safety, security, emergency management, wastewater treatment, remediation
and abatement, decontamination and decommissioning material storage and
disposition and other related technical services, to domestic or foreign
agencies (including but not limited to NNSA, NASA, DOD, DOE as well as United
Kingdom NDA or MOD sites) and commercial entities related to critical
infrastructure, nuclear, non-nuclear and biological activities such as nuclear
operations of reactors and reactor facilities, laboratory (including national
laboratories) and other facility operations, weapons production, refurbishment,
storage and stockpile management, component



--------------------------------------------------------------------------------

  (including centrifuge) manufacturing, medical and industrial isotope
development and manufacture, and Chemical Laboratory Analysis Capability by SEM,
Mass Spectrometer and similar equipment, excluding the provision of the
foregoing services for solely standalone power generation facilities fired with
combustible fossil fuels, biomass or municipal solid waste or concentrated solar
energy through tower based solar thermal conversion systems For the avoidance of
doubt, the foregoing does not include the design, manufacture, installation,
supply, sale and supply of hardware, including entire systems, within the SpinCo
Core Field (including, without limitation, the systems set forth in SpinCo Core
Field 2(k), 2(l), 2(m) and 2(n)) to domestic or foreign agencies or commercial
entities.

For the avoidance of doubt, the following are not included in the SpinCo Core
Field or the RemainCo Core Field:

Design, development, research, engineering, procurement, fabrication, analysis,
manufacture, construction, installation, supply, marketing, sale, lease, rent,
commissioning, training, delivery, inspection, testing of, support, operations,
inspection, maintenance, upgrade, repair, refurbishment, rebuilding,
replacement, modification, repowering/fuel switching, relocation, localization,
or other services, including project management, construction project management
or consultation, plant, system or component licensing, siting support or
consultation, environmental, safety, health, laboratory analysis, engineering
studies, field engineering services, nondestructive testing, evaluation or
analytical services, metallographic analysis, consulting services,
troubleshooting, failure analysis, cleaning, upgrading, tooling, or
decommissioning related to the following:

 

  (a). Un-fired heat exchangers other than those identified in SpinCo Core Field
2(e) or unfired heat exchangers where the applicable heat source energy input is
derived from the release and/or use of nuclear energy, and support subsystems,
equipment and components thereof, including pressure parts, cleaning systems,
valves, controls, diagnostics, repair equipment and services.

 

  (b). Production of hydrogen by other high temperature processes.

 

  (c). Non-nuclear propulsion systems for naval (U.S. and foreign) vessels other
than submarines and aircraft carriers, and associated subsystems equipment and
components thereof, including aftermarket, replacement and repair parts,
components and equipment for such existing vessels.

 

  (d). Non-naval (i.e., commercial marine) propulsion systems and associated
subsystems, equipment and components thereof, including aftermarket, replacement
and repair parts, components and equipment for existing systems.



--------------------------------------------------------------------------------

Schedule 1.1(i)

Specific RemainCo Field; Specific SpinCo Field

“Specific SpinCo Field” means the design, development, research, engineering,
procurement, fabrication, analysis, manufacture, construction, installation,
supply, marketing, sale, lease, rent, commissioning, training, delivery,
inspection, testing of, support, operations, inspection, maintenance, upgrade,
repair, refurbishment, rebuilding, replacement, modification, repowering/fuel
switching, relocation, localization, or other services, including project
management, construction project management or consultation, plant, system or
component licensing, siting support or consultation, environmental, safety,
health, laboratory analysis, engineering studies, field engineering services,
nondestructive testing, evaluation or analytical services, metallographic
analysis, consulting services, troubleshooting, failure analysis, cleaning,
upgrading, tooling, or decommissioning, related to heat exchangers specifically
for tower-based solar thermal conversion systems enabled by solar energy and
support subsystems, equipment or components thereof, including pressure parts,
cleaning systems, valves, controls or diagnostics.

“Specific RemainCo Field” means the design, development, research, engineering,
procurement, fabrication, analysis, manufacture, construction, installation,
supply, marketing, sale, lease, rent, commissioning, training, delivery,
inspection, testing of, support, operations, inspection, maintenance, upgrade,
repair, refurbishment, rebuilding, replacement, modification, repowering/fuel
switching, relocation, localization, or other services, including project
management, construction project management or consultation, plant, system or
component licensing, siting support or consultation, environmental, safety,
health, laboratory analysis, engineering studies, field engineering services,
nondestructive testing, evaluation or analytical services, metallographic
analysis, consulting services, troubleshooting, failure analysis, cleaning,
upgrading, tooling, or decommissioning, related to:

 

  (a). Nuclear facilities and nuclear reactor plants, nuclear reactor systems,
nuclear reactors, including all thermal reactors (including all heavy-water and
light-water reactors), all water cooled reactors, all liquid metal cooled
reactors (including sodium cooled reactors), gas cooled reactors (including
helium, carbon dioxide and nitrogen) and molten salt reactors, breeder reactors,
traveling wave reactors, high temperature reactors, small modular nuclear
reactors, medical isotope reactors and components thereof and all Generation I,
Generation II, Generation III and all advanced reactors, including and
Generation IV reactors and iterations thereof regardless of design, and hybrid
power generation systems and associated equipment where renewable energy sources
are combined with a nuclear primary energy source.

 

  (b).

Support systems and subsystems, equipment and components of nuclear systems and
nuclear reactors, including, reactor coolant systems, reactor protection,
control and instrumentation systems, reactor auxiliary and safety systems,
balance of plant systems, reactor vessel closure heads, reactor and other
pressure vessels and internals, reactor coolant pumps, stators and motors,
reactor fuel channels, feeders and related components, steam generators, reactor
control rod drive mechanisms and other reactor electro-mechanical equipment and
controls therefore, specialized tooling and inspection systems,



--------------------------------------------------------------------------------

  heat exchangers, pressurizers, primary and secondary piping, valves and pumps,
spent fuel and other nuclear fuel and nuclear material storage and shipping,
nuclear waste containers and related systems, audio/visual systems, steam
generator tube inspection systems, repair, modification and stabilization
systems, tube plugging and tube removal systems.

 

  (c). Nuclear fuel and nuclear fuel components, including enrichment and any
related components, assembly, nuclear fuel plant processes, manufacturing
systems and processes and systems for the chemical processing of radiological
materials, fuel core and fuel bearing precision components, fuel powder,
sources, targets, targets for medical isotope production and industrial isotope
production, targets for research and analysis in research reactors, graphite
reflectors and control rods, poisons and other special nuclear materials for
development and manufacturing of fuel components for pebble bed and other
reactors.

 

  (d). Naval nuclear propulsion systems and associated subsystems, equipment and
components thereof, including aftermarket, replacement and repair parts,
components and equipment for existing systems.



--------------------------------------------------------------------------------

The company agrees to furnish supplementally a copy of any omitted exhibit or
schedule to the Commission upon request.